 



Exhibit 10.1
EXECUTION COPY
U.S. $500,000,000
FIVE YEAR CREDIT AGREEMENT
Dated as of March 22, 2007
Among
INTUIT INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITICORP USA, INC.
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
BANK OF AMERICA, N.A.
BNP PARIBAS
and
MORGAN STANLEY BANK
as Co-Documentation Agents
and
THE BANK OF NOVA SCOTIA
as Lead Managing Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.
as Arrangers

 



--------------------------------------------------------------------------------



 



                  ARTICLE I            
 
               
 
  SECTION 1.01.   Certain Defined Terms     1  
 
               
 
  SECTION 1.02.   Computation of Time Periods     11  
 
               
 
  SECTION 1.03.   Accounting Terms     11  
 
                ARTICLE II            
 
               
 
  SECTION 2.01.   The Advances and Letters of Credit     11  
 
               
 
  SECTION 2.02.   Making the Advances     11  
 
               
 
  SECTION 2.03.   Issuance of and Drawings and Reimbursement Under Letters of
Credit     12  
 
               
 
  SECTION 2.04.   Fees     14  
 
               
 
  SECTION 2.05.   Optional Termination or Reduction of the Commitments     14  
 
               
 
  SECTION 2.06.   Repayment of Advances and Letter of Credit Drawings     14  
 
               
 
  SECTION 2.07.   Interest on Advances     15  
 
               
 
  SECTION 2.08.   Interest Rate Determination     16  
 
               
 
  SECTION 2.09.   Optional Conversion of Advances     16  
 
               
 
  SECTION 2.10.   Optional Prepayments of Advances     17  
 
               
 
  SECTION 2.11.   Increased Costs     17  
 
               
 
  SECTION 2.12.   Illegality     17  
 
               
 
  SECTION 2.13.   Payments and Computations     18  
 
               
 
  SECTION 2.14.   Taxes     18  
 
               
 
  SECTION 2.15.   Sharing of Payments, Etc.     20  
 
               
 
  SECTION 2.16.   Evidence of Debt     20  
 
               
 
  SECTION 2.17.   Use of Proceeds     20  
 
               
 
  SECTION 2.18.   Increase in the Aggregate Commitments     21  
 
               
 
  SECTION 2.19.   Extension of Termination Date     22  

i



--------------------------------------------------------------------------------



 



                  ARTICLE III            
 
               
 
  SECTION 3.01.   Conditions Precedent to Effectiveness of Section 2.01     23  
 
               
 
  SECTION 3.02.   Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date.     25  
 
               
 
  SECTION 3.03.   Determinations Under Section 3.01     25  
 
                ARTICLE IV            
 
               
 
  SECTION 4.01.   Representations and Warranties of the Borrower     25  
 
                ARTICLE V            
 
               
 
  SECTION 5.01.   Affirmative Covenants     27  
 
               
 
  SECTION 5.02.   Negative Covenants     29  
 
               
 
  SECTION 5.03.   Financial Covenants     31  
 
                ARTICLE VI            
 
               
 
  SECTION 6.01.   Events of Default     31  
 
               
 
  SECTION 6.02.   Actions in Respect of the Letters of Credit upon Default    
33  
 
                ARTICLE VII            
 
               
 
  SECTION 7.01.   Authorization and Action     33  
 
               
 
  SECTION 7.02.   Agent’s Reliance, Etc.     33  
 
               
 
  SECTION 7.03.   CUSA and Affiliates     34  
 
               
 
  SECTION 7.04.   Lender Credit Decision     34  
 
               
 
  SECTION 7.05.   Indemnification     34  
 
               
 
  SECTION 7.06.   Successor Agent     35  
 
               
 
  SECTION 7.07.   Other Agents.        
 
               
 
            35   ARTICLE VIII            
 
               
 
  SECTION 8.01.   Amendments, Etc.     35  
 
               
 
  SECTION 8.02.   Notices, Etc.     35  

ii



--------------------------------------------------------------------------------



 



                 
 
  SECTION 8.03.   No Waiver; Remedies     36  
 
               
 
  SECTION 8.04.   Costs and Expenses     36  
 
               
 
  SECTION 8.05.   Right of Set-off     37  
 
               
 
  SECTION 8.06.   Binding Effect     37  
 
               
 
  SECTION 8.07.   Assignments and Participations     38  
 
               
 
  SECTION 8.08.   Confidentiality     39  
 
               
 
  SECTION 8.09.   Governing Law     40  
 
               
 
  SECTION 8.10.   Execution in Counterparts     40  
 
               
 
  SECTION 8.11.   Jurisdiction, Etc.     40  
 
               
 
  SECTION 8.12.   No Liability of the Issuing Banks     40  
 
               
 
  SECTION 8.13.   Patriot Act Notice     41  
 
               
 
  SECTION 8.14.   Waiver of Jury Trial     42  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
        Schedule I — List of Applicable Lending Offices
 
        Schedule 5.02(d) — Existing Subsidiary Debt
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Note
 
       
Exhibit B
  -   Form of Notice of Borrowing
 
       
Exhibit C
  -   Form of Assignment and Acceptance
 
       
Exhibit D
  -   Form of Opinion of Counsel for the Borrower

iv



--------------------------------------------------------------------------------



 



FIVE YEAR CREDIT AGREEMENT
Dated as of March 22, 2007
          INTUIT INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letter of credit (the “Initial Issuing Banks”) listed on the
signature pages hereof, JPMORGAN CHASE BANK, N.A., as syndication agent, and
CITICORP USA, INC. (“CUSA”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means (a) for Base Rate Advances as of any date, 0% per
annum and (b) for Eurodollar Rate Advances as of any date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

          Public Debt Rating   Applicable Margin for S&P/Moody’s   Eurocurrency
Rate Advances
Level 1
       
A- or A3 or above
    0.180 %
Level 2
       
BBB+ or Baa1
    0.270 %
Level 3
       
BBB or Baa2
    0.350 %
Level 4
       
BBB- or Baa3
    0.425 %
Level 5
       
Lower than Level 4
    0.575 %

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 



--------------------------------------------------------------------------------



 



          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
       
A- or A3 or above
    0.070 %
Level 2
       
BBB+ or Baa1
    0.080 %
Level 3
       
BBB or Baa2
    0.100 %
Level 4
       
BBB- or Baa3
    0.125 %
Level 5
       
Lower than Level 4
    0.175 %

     “Applicable Utilization Fee” means, as of any date that the aggregate
principal amount of the Advances plus the aggregate Available Amount of the
Letters of Credit outstanding exceed 50% of the aggregate Commitments, 0.05% per
annum.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month U.S. dollar non-personal time deposits in
the United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then

2



--------------------------------------------------------------------------------



 



current annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits of Citibank in
the United States; and
     (c) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Citibank” means Citibank, N.A.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business of such Person that are (i) not
overdue by more than 60 days or (ii) contested in good faith by appropriate
proceedings and as to which appropriate reserves are maintained by such Person),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all net obligations of such Person in respect of Hedge Agreements
entered into with a particular counterparty (determined as of any date as the
amount such Person would be required to pay to its counterparty in accordance
with the terms thereof as if terminated on such date of determination), (h) all
Debt of others referred to in clauses (a) through (g) above or clause (i) below
and other payment obligations (collectively, “Guaranteed Debt”) guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guaranteed Debt or to advance or supply funds for the payment or
purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt

3



--------------------------------------------------------------------------------



 



referred to in clauses (a) through (h) above (including Guaranteed Debt) secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.
     “Debt for Borrowed Money” means, as at any date of determination, all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of the Borrower and its Subsidiaries.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense,
(d) amortization expense, (e) non-cash extraordinary losses (including, without
limitation, charges for impairment of goodwill) and (f) share based non-cash
compensation expense, and minus the sum of (x) non-cash extraordinary gains and
(y) interest income, in each case determined in accordance with GAAP for such
period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
pursuant to or based upon any Environmental Law, Environmental Permit or
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

4



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Moneyline Telerate Markets Page 3750 (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period for
each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).

5



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar interest rate or exchange rate
hedging agreements.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Information Memorandum” means the information memorandum dated
February 13, 2007 used by the Agent in connection with the syndication of the
Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine
months or other period, as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after any
Termination Date unless, after giving effect to any reduction of the Revolving
Credit Commitments on such Terminating Date, the aggregate principal amount of
Base Rate Advances and of Eurodollar Rate

6



--------------------------------------------------------------------------------



 



Advances having Interest Period that end on or prior to such Termination Date
shall be at least equal to the aggregate principal amount of Advances due and
payable on or prior to such date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) the Borrower shall not be entitled to select an Interest Period having
duration of nine months or other period unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Agent that such Lender will be providing funding for
such Borrowing with such Interest Period (the failure of any Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Lenders object to the requested duration of
such Interest Period, the duration of the Interest Period for such Borrowing
shall be one, two, three or six months, as specified by the Borrower in the
applicable Notice of Borrowing as the desired alternative to an Interest Period
of nine months or such other period;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 8.07 or any other Lender so long as such Eligible Assignee
or Lender expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as such Initial Issuing Bank, Eligible Assignee or Lender, as the case may be,
shall have a Letter of Credit Commitment.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 or 2.19 and
each Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).

7



--------------------------------------------------------------------------------



 



     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Assignment
and Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be reduced prior
to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $100,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

8



--------------------------------------------------------------------------------



 



     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith and by appropriate proceedings and for
which any reserves required by generally accepted accounting principles have
been established; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (f) landlords’ Liens under leases to which such Person is a party;
(g) Liens consisting of leases, subleases, licenses or sublicenses granted to
others and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (h) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
Liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; (i) Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 6.01(f) or securing appeal or other surety bonds related to such
judgments; and (j) restrictions on funds held for payroll customers pursuant to
obligations to such customers.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 4 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

9



--------------------------------------------------------------------------------



 



     “Reference Banks” means CUSA and JPMorgan Chase Bank, N.A.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Revolving Credit Commitments.
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Termination Date” means the earlier of (a) five years after the Effective
Date, subject to the extension thereof pursuant to Section 2.19 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01;
provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or its specified Subsidiaries

10



--------------------------------------------------------------------------------



 



in an amount equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Advances
made by each Issuing Bank pursuant to Section 2.03(c) that have not been ratably
funded by such Lender and outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment. Each
Borrowing shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) denominated in U.S. Dollars for the account of the Borrower and its
specified Subsidiaries from time to time on any Business Day during the period
from the Effective Date until 30 days before the final Termination Date in an
aggregate Available Amount (i) for all Letters of Credit issued by each Issuing
Bank not to exceed at any time the lesser of (x) the Letter of Credit Facility
at such time and (y) such Issuing Bank’s Letter of Credit Commitment at such
time and (ii) for each such Letter of Credit not to exceed an amount equal to
the Unused Commitments of the Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than 10 Business Days before the Termination Date,
provided that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date. Within the limits referred to above, the Borrower may from
time to time request the issuance of Letters of Credit under this
Section 2.01(b).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of

11



--------------------------------------------------------------------------------



 



a Borrowing consisting of Eurodollar Rate Advances or (y) 11:00 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 1:00
P.M. (New York City time) on the date of such Borrowing make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 8.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit.
Each Letter of Credit shall be issued pursuant to such application and agreement
for letter of credit as such Issuing Bank and the Borrower shall agree for use
in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will,

12



--------------------------------------------------------------------------------



 



upon fulfillment of the applicable conditions set forth in Section 3.02, make
such Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
Issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason,
which amount will be advanced, and deemed to be an Advance to the Borrower
hereunder, regardless of the satisfaction of the conditions set forth in
Section 3.02. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 8.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
on the date made shall constitute for all purposes of this Agreement the making
by any such Issuing Bank of an Advance, which shall be a Base Rate Advance, in
the amount of such draft, without regard to whether the making of such an
Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing Bank
shall give prompt notice of each drawing under any Letter of Credit issued by it
to the Borrower and the Agent. Upon written demand by such Issuing Bank, with a
copy of such demand to the Agent and the Borrower, each Lender shall pay to the
Agent such Lender’s Ratable Share of such outstanding Advance pursuant to
Section 2.03(b). Each Lender acknowledges and agrees that its obligation to make
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable. If such Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender (with a copy to the Borrower) on the first Business
Day of each month a written report summarizing Issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Borrower) on the first Business Day of each
calendar quarter a written report setting forth the average daily

13



--------------------------------------------------------------------------------



 



aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Commitment from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or in
the Assignment and Acceptance pursuant to which it became a Lender in the case
of each other Lender until the Termination Date applicable to such Lender at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing March 31, 2007, and on the latest Termination Date.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of the Borrower and outstanding from time to time at a rate per annum
equal to the sum of (x) the Applicable Margin for Eurocurrency Rate Advances in
effect from time to time during such calendar quarter plus (y) the Applicable
Utilization Fee in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended March 31, 2007, and on the latest Termination Date; provided that
the Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay default interest pursuant to Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Commitments of the Lenders, provided that each partial reduction shall be
in the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Advances. The Borrower shall repay to the Agent for the ratable account of each
Lender on the Termination Date applicable to such Lender the aggregate principal
amount of the Advances made by such Lender and then outstanding.
          (b) Letter of Credit Drawings. The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of the Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

14



--------------------------------------------------------------------------------



 



     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin plus (z) the Applicable
Utilization Fee, if applicable, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin plus (z) the
Applicable Utilization Fee, if applicable, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

15



--------------------------------------------------------------------------------



 



          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lender that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance,
and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances

16



--------------------------------------------------------------------------------



 



to be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower.
          SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon
notice at least three Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request made or issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Borrower shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Section 2.07(a)(i), as the case may be, and
(b) the obligation of the Lenders to make Eurodollar Rate Advances or to Convert
Advances into Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

17



--------------------------------------------------------------------------------



 



          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 1:00 P.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest, fees or commissions ratably (other than amounts
payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have

18



--------------------------------------------------------------------------------



 



received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided,

19



--------------------------------------------------------------------------------



 



however, that should a Lender become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Borrower
shall take such steps as the Lender shall reasonably request to assist the
Lender to recover such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) of (y) pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of
its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of the Borrower and its Subsidiaries.

20



--------------------------------------------------------------------------------



 



          SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than once in any calendar year prior
to the latest Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitment be increased by an amount of $25,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the latest scheduled Termination
Date then in effect (the “Increase Date”) as specified in the related notice to
the Agent; provided, however that (i) in no event shall the aggregate amount of
the Commitments at any time exceed $750,000,000 and (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.19(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.18(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its

21



--------------------------------------------------------------------------------



 



Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase) and, in the case of such Increasing Lender, an amount equal to the
excess of (i) such Increasing Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase) over (ii) such Increasing Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Commitment Increase) as
a percentage of the aggregate Revolving Credit Commitments (without giving
effect to the relevant Commitment Increase). After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices in an amount to
each other Lender such that the aggregate amount of the outstanding Advances
owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase).
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to any anniversary of the Effective Date, the
Borrower, by written notice to the Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 20 days prior
to such anniversary date, notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to such anniversary
date, such Lender shall be deemed to be a Non-Consenting Lender with respect to
such request. The Agent shall notify the Borrower not later than 15 days prior
to such anniversary date of the decision of the Lenders regarding the Borrower’s
request for an extension of the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at such anniversary of the Effective
Date (the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Article III shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.19, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Revolving Credit Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Revolving Credit Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Revolving Credit
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Revolving Credit Commitments in an aggregate amount that exceeds the amount of
the Revolving Credit Commitments of the Non-Consenting Lenders, such Revolving
Credit Commitments shall be allocated among the Consenting Lenders willing to
accept such assignments in such amounts as are agreed between the Borrower and
the Agent. If after giving effect to the assignments of Revolving Credit
Commitments described above there remains any Revolving Credit Commitments of
Non-Consenting Lenders, the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting

22



--------------------------------------------------------------------------------



 



Lender’s Revolving Credit Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Revolving Credit Commitment of any such Assuming Lender
as a result of such substitution shall in no event be less than $5,000,000
unless the amount of the Revolving Credit Commitment of such Non-Consenting
Lender is less than $5,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Revolving Credit Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction of the
applicable conditions in Article III, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

23



--------------------------------------------------------------------------------



 



     (a) There shall have occurred no Material Adverse Change since July 31,
2006.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described in the Borrower’s filings made prior to the date hereof with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.
     (c) The Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries as they shall have reasonably requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified each Lender and the Agent in writing
as to the proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and all reasonable
documented out of pocket costs and expenses of the Agent and the Lenders
(including the accrued fees and expenses of counsel to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) A favorable opinion of Fenwick & West LLP, counsel for the Borrower,
substantially in the form of Exhibit D hereto.

24



--------------------------------------------------------------------------------



 



     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (i) The Borrower shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations under, the Bridge Credit Agreement
dated as of January 31, 2007 among the Borrower, the lenders parties thereto and
Citicorp North America, Inc., as administrative agent, and each of the Lenders
that is a party to such credit facility hereby waives, upon execution of this
Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance on the occasion of each Borrowing, each Issuance, each Commitment
Increase and each extension of Commitments pursuant to Section 2.19 shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing, Issuance, the applicable Increase Date or the
applicable Extension Date the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Issuance, request
for Commitment Increase, request for Commitment extension and the acceptance by
the Borrower of the proceeds of such Borrowing or Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing, such Issuance, such Increase Date or such Extension Date such
statements are true):
     (a) the representations and warranties contained in Section 4.01 (except
the representations set forth in the last sentence of subsection (e) thereof and
in subsection (f)(i) thereof) are correct on and as of such date, before and
after giving effect to such Borrowing, such Issuance, such Commitment Increase
or such Extension Date and to the application of the proceeds therefrom, as
though made on and as of such date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing, such Issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default;
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower, other than violations of
contractual restrictions that could not reasonably be expected to result in a
Material Adverse Effect or result in the imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

25



--------------------------------------------------------------------------------



 



     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
     (d) This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms subject to
(i) bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and
(ii) general principles of equity, regardless of whether applied in proceedings
in equity or at law.
     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at July 31, 2006, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the Consolidated balance sheet of the Borrower and its Subsidiaries as at
October 31, 2006, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer of the Borrower as contemplated by Item
601(b)(3)(i) of Regulation S-K under the Securities Exchange Act of 1934, as
amended, copies of which have been furnished to each Lender, fairly present,
subject, in the case of said balance sheet as at October 31, 2006, and said
statements of income and cash flows for the three months then ended, to year-end
audit adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since July 31, 2006, there has been no Material Adverse Change.
     (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) would have a Material Adverse Effect
(other than the Disclosed Litigation), and there has been no adverse change in
the status, or financial effect on the Borrower or any of its Subsidiaries, of
the Disclosed Litigation from that described in the Borrower’s filings made
prior to the date hereof with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, or (ii) could reasonably be
expedited to affect the legality, validity or enforceability of this Agreement
or any Note or the consummation of the transactions contemplated hereby.
     (g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
Following application of the proceeds of each Advance, not more than 25 percent
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(d) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).
     (h) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (i) Neither the Information Memorandum nor any other information, exhibits
and reports furnished by or on behalf of the Borrower to the Agent or any Lender
in connection with the negotiation and syndication of this Agreement or pursuant
to the terms of this Agreement, taken as a whole, contain any untrue statement
of a material fact and do omit to state a material fact necessary to make the
statements made therein not misleading; provided that with respect to any
projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time made.

26



--------------------------------------------------------------------------------



 



     (j) The Borrower is, individually and together with its Subsidiaries,
Solvent.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves under generally applicable
accounting principles are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise, or the corporate existence of any Subsidiary, if the Board of
Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Agent or any of the Lenders or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with, and to the extent required by,
generally accepted accounting principles in effect from time to time (or local
accounting requirements).

27



--------------------------------------------------------------------------------



 



     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all material transactions otherwise permitted under
this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate, other than (i) transactions between the Borrower and its
Subsidiaries, or between two or more Subsidiaries, (ii) compensation
arrangements for directors or executive officers approved by the Board of
Directors or the compensation committee of the board of directors and
(iii) transactions incurred in the ordinary course of business with Persons that
have directors who are also directors or executive officers of the Borrower.
     (i) Reporting Requirements. Furnish to the Agent:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles (subject to normal year-end audit adjustments and the
absence of footnotes) and certificates of the chief financial officer, chief
accounting officer, controller or treasurer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Ernst & Young LLP or other independent public accountants of recognized national
standing that does not include any “going concern” or similar qualification, or
any qualification as to the scope of their audit) and certificates of the chief
financial officer, chief accounting officer, controller or treasurer of the
Borrower as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to its securityholders generally, and copies of all
reports on Form 10-K, 10-Q or 8-K (other than pursuant to Rule 14a-12 of the
Securities Exchange Act of 1934, as amended) and registration statements for the
public offering (other than pursuant to employee Plans) of securities

28



--------------------------------------------------------------------------------



 



of the Borrower that the Borrower or any Subsidiary files with the Securities
and Exchange Commission or any national securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition, construction or improvement of such property or
equipment and related expenses, or Liens existing on any property or equipment
at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (v) Liens on cash collateral or government securities to secure obligations
under Hedge Agreements and letters of credit, provided that the aggregate value
of any collateral so pledged does not exceed $25,000,000 in the aggregate at any
time,
     (vi) assignments of the right to receive income effected as a part of the
sale of a business unit or for collection purposes,
     (vii) other Liens securing Debt in an aggregate principal amount not to
exceed the amount specified in Section 5.02(d)(vi) at any time outstanding, and
     (viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension

29



--------------------------------------------------------------------------------



 



or renewal (without increase in the amount or change in any direct or contingent
obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower may merge into or dispose of assets to the Borrower,
(iii) any Subsidiary of the Borrower may merge into or dispose of assets to any
other Person so long as the Borrower delivers to the Agent a certificate
demonstrating pro forma compliance with Section 5.03 after giving effect to such
transaction, (iv) any Subsidiary of the Borrower may merge with any other Person
so long as such Subsidiary is the surviving corporation and (v) the Borrower may
merge with any other Person so long as the Borrower is the surviving
corporation, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles.
     (d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt of a Person existing at the time such Person is merged into or
consolidated with the any Subsidiary of the Borrower or becomes a Subsidiary of
the Borrower (the “Assumed Debt”) and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Assumed Debt; provided that
(A) such Debt was not created in contemplation of such merger, consolidation or
acquisition and (B) that the principal amount of such Assumed Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,
     (iv) Debt of the type permitted to be secured by Liens pursuant to Section
5.02(a)(ii),
     (v) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and
     (vi) other Debt aggregating for all of the Subsidiaries of the Borrower,
together with Debt secured by Liens permitted under Section 5.02(a)(vii), an
amount not to exceed 5% of Consolidated total assets at any time outstanding
(determined as of the date such Debt or Lien was incurred).
     (e) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
Hedge Agreements except in the ordinary course of business and not for
speculative purposes.

30



--------------------------------------------------------------------------------



 



     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business carried on by the
Borrower and its Subsidiaries considered as a whole at the date hereof.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
     (a) Leverage Ratio. Maintain, as of any date, a ratio of Consolidated Debt
for Borrowed Money as at such date to Consolidated EBITDA of the Borrower and
its Subsidiaries for the period of four consecutive fiscal quarters most
recently ended of not greater than 3.25 to 1.00.
     (b) Interest Coverage Ratio. Maintain, as of the last day of each fiscal
quarter, a ratio of Consolidated EBITDA of the Borrower and its Subsidiaries for
the period of four consecutive fiscal quarters then ended to interest payable
on, and amortization of debt discount in respect of, all Debt for Borrowed Money
during such period by the Borrower and its Subsidiaries of not less than 3.00 to
1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $75,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or

31



--------------------------------------------------------------------------------



 



any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $75,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason to constitute a majority of the board of
directors of the Borrower; or (iii) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct the management or policies of the Borrower;
or
     (h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $75,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

32



--------------------------------------------------------------------------------



 



          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Deposit Account, an amount equal to the aggregate Available Amount
of all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders and not more disadvantageous to the Borrower than clause (a);
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrower, which are expressly
waived by the Borrower, to be held in the L/C Cash Deposit Account. If at any
time an Event of Default is continuing the Agent determines that any funds held
in the L/C Cash Deposit Account are subject to any right or claim of any Person
other than the Agent and the Lenders or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the Borrower
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender(in its capacities
as a Lender and Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or 2.19, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto; and

33



--------------------------------------------------------------------------------



 



(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.
          SECTION 7.03. CUSA and Affiliates. With respect to its Commitments,
the Advances made by it and the Note issued to it, CUSA shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include CUSA in its individual capacity.
CUSA and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, the Borrower, any of its Subsidiaries and
any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if CUSA were not the Agent and without any duty to
account therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent. In the event that CUSA or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any obligation of the Borrower hereunder or under any other Loan Document by
or on behalf of CUSA in its capacity as the Agent for the benefit of any Lender
under this Agreement or any Note (other than CUSA or an Affiliate of CUSA) and
which is applied in accordance with this Agreement shall be deemed to be exempt
from the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then owed to each of them (or if no
Advances are at the time outstanding, ratably according to the respective
amounts of their Revolving Credit Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent in its
capacity as such under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without

34



--------------------------------------------------------------------------------



 



limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount. Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 7.05 that are
subsequently reimbursed by the Borrower.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder other than in accordance
with Section 2.19, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder or (f) amend this Section 8.01; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied or delivered or (y) as and to
the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at

35



--------------------------------------------------------------------------------



 



its address at 2700 Coast Avenue, Mountain View, California 94043, Attention:
Vice President, Finance; if to any Initial Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii) or (iv) shall be delivered to the Agent as specified in Section 8.02(b) or
as otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VII
shall not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as CUSA or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrower
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Borrower,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable documented out of pocket costs and expenses of the Agent
in connection with the preparation, execution, delivery, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).

36



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, penalties, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Borrower or any of its Subsidiaries or any
Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon either (a) the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or 6.01(e)
or (b) (i) the occurrence and during the continuance of any other Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the

37



--------------------------------------------------------------------------------



 



Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may with
the consent of each Issuing Bank (which consent shall not be unreasonably
withheld or delayed) and, if demanded by the Borrower (so long as no Default
shall have occurred and be continuing and following a demand by such Lender
pursuant to Section 2.11 or 2.14) upon at least five Business Days’ notice to
such Lender and the Agent, will, assign to one or more Persons all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, its Unissued
Letter of Credit Commitment, the Advances owing to it, its participations in
Letters of Credit and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) the Unissued Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
in each case, unless the Borrower and the Agent otherwise agree (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts accrued or payable to such Lender under
this Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than its
obligations under Section 7.05 to the extent any claim thereunder relates to an
event arising prior to such assignment) under this Agreement (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy

38



--------------------------------------------------------------------------------



 



of this Agreement, together with copies of the financial statements referred to
in Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by the Borrower (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,

39



--------------------------------------------------------------------------------



 



officers, directors, agents and advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 8.08, to
any assignee or participant or prospective assignee or participant or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations of the
Borrower under this Agreement, (vii) to the extent such Borrower Information
(A) is or becomes generally available to the public on a non-confidential basis
other than as a result of a breach of this Section 8.08 by the Agent or such
Lender, or (B) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Borrower and (viii) with the
consent of the Borrower.
     SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     SECTION 8.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
     SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby further consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by such Issuing Bank’s
willful misconduct or gross negligence when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance and not in limitation of the foregoing, such

40



--------------------------------------------------------------------------------



 



Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.
     SECTION 8.13. Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

41



--------------------------------------------------------------------------------



 



     SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                          INTUIT INC.    
 
               
 
      By        
 
               
 
      Title:        
 
                        CITICORP USA, INC.,             as Agent    
 
               
 
      By        
 
               
 
      Title:        
 
                    Initial Issuing Bank    
 
                        CITICORP USA, INC.    
 
               
 
      By        
 
               
 
      Title:        
 
                    Initial Lenders    
 
                        CITICORP USA, INC.    
 
               
 
      By        
 
               
 
      Title:        
 
                        BANK OF AMERICA, N.A.    
 
               
 
      By        
 
               
 
      Title:        
 
                        THE BANK OF NOVA SCOTIA    
 
               
 
      By        
 
               
 
      Title:        
 
                        JPMORGAN CHASE BANK, N.A.    
 
               
 
      By        
 
               
 
      Title:        

42



--------------------------------------------------------------------------------



 



                          KEYBANK NATIONAL ASSOCIATION    
 
               
 
      By        
 
               
 
      Title:        
 
                        MORGAN STANLEY BANK    
 
               
 
      By        
 
               
 
      Title:        
 
                        CITY NATIONAL BANK    
 
               
 
      By        
 
               
 
      Title:        
 
                        BNP PARIBAS    
 
               
 
      By        
 
               
 
      Title:        
 
               
 
      By        
 
               
 
      Title:        
 
                        UNION BANK OF CALIFORNIA, N.A.    
 
               
 
      By        
 
               
 
      Title:        
 
                        U.S. BANK NATIONAL ASSOCIATION    
 
               
 
      By        
 
               
 
      Title:        
 
                        WACHOVIA BANK, NATIONAL ASSOCIATION    
 
               
 
      By        
 
               
 
      Title:        

43



--------------------------------------------------------------------------------



 



SCHEDULE I
INTUIT INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                          Name of Initial   Revolving Credit     Letter of
Credit           Lender   Commitment     Commitment     Domestic Lending Office
  Eurodollar Lending Office
Bank of America,
  $ 50,000,000             2001 Clayton Road – Building B   2001 Clayton Road –
Building B
N.A.
                  Concord CA 94520   Concord CA 94520
 
                  Attn: Rosilind Meshack   Attn: Rosilind Meshack
 
                  T: 925 675-8448   T: 925 675-8448
 
                  F: 888 969-2285   F: 888 969-2285
 
                       
The Bank of Nova
  $ 50,000,000             600 Peachtree Street, NE, Suite 2700   600 Peachtree
Street, NE, Suite 2700
Scotia 
                  Atlanta, GA 30308   Atlanta, GA 30308
 
                  Attn: Rabbana Omar   Attn: Rabbana Omar
 
                  T: 212-225-5705   T: 212-225-5705
 
                  F: 212-225-5709   F: 212-225-5709
 
                       
BNP Paribas
  $ 50,000,000             919 3rd Avenue   919 3rd Avenue
 
                  New York, NY 10022   New York, NY 10022
 
                  Attn: Anthony Narciso   Attn: Anthony Narciso
 
                  T: 212 471-6905   T: 212 471-6905
 
                  F: 212 841-2682   F: 212 841-2682
 
                       
Citicorp USA, Inc.
  $ 65,000,000     $ 100,000,000     Two Penns Way   Two Penns Way
 
                  New Castle, DE 19720   New Castle, DE 19720
 
                  T: 302 894-6016   T: 302 894-6016
 
                  F: 212 994-0961   F: 212 994-0961
 
                       
City National Bank
  $ 25,000,000             400 North Roxbury   400 North Roxbury
 
                  Beverly Hills, CA 90210   Beverly Hills, CA 90210
 
                  Attn: Pam Terry   Attn: Pam Terry
 
                  T: 310 297-8055   T: 310 297-8055
 
                  F: 310 297-8062   F: 310 297-8062
 
                       
JPMorgan Chase
  $ 65,000,000             10 South Dearborn, Floor 7   10 South Dearborn, Floor
7
Bank, N.A.
                  Chicago, IL 60603-2003   Chicago, IL 60603-2003
 
                  Attn: Cecily Roland   Attn: Cecily Roland
 
                  P: 312-732-2016   P: 312-732-2016
 
                  F: 312-661-0116   F: 312-661-0116
 
                       
KeyBank National
  $ 40,000,000             3 Embarcadero Center   3 Embarcadero Center
Association
                  Suite 2900   Suite 2900
 
                  San Francisco, Ca 94111   San Francisco, Ca 94111
 
                  Attn: Lisa Wright   Attn: Lisa Wright
 
                  T: 216 689-5023   T: 216 689-5023
 
                  F: 216 689-5962   F: 216 689-5962
 
                       
Morgan Stanley Bank
  $ 50,000,000             2500 Lake Park Blvd.   2500 Lake Park Blvd.
 
                  Suite 300 C   Suite 300 C
 
                  West Valley City, UT 84120   West Valley City, UT 84120
 
                  Attn: Zoe Marnerou   Attn: Zoe Marnerou
 
                  T: 718 754-4066   T: 718 754-4066
 
                  F: 718 233-2140   F: 718 233-2140
 
                       
Union Bank of
  $ 25,000,000             1980 Saturn Street   1980 Saturn Street
California, N.A.
                  First Floor   First Floor
 
                  Monterey Park, CA 91755   Monterey Park, CA 91755
 
                  Attn: Wanda Pace-Rodgers   Attn: Wanda Pace-Rodgers
 
                  T: 323-720-2682   T: 323-720-2682
 
                  F: 323- 824-6198   F: 323- 824-6198

44



--------------------------------------------------------------------------------



 



                          Name of Initial   Revolving Credit     Letter of
Credit           Lender   Commitment     Commitment     Domestic Lending Office
  Eurodollar Lending Office
U.S. Bank National
  $ 40,000,000             555 S.W. Oak Street   555 S.W. Oak Street
Association
              Suite 400   Suite 400
 
                  Mail Code: PD-OR-P4CB   Mail Code: PD-OR-P4CB
 
                  Portland, OR 97204   Portland, OR 97204
 
                  Attn: Patty Abel   Attn: Patty Abel
 
                  T: 503 275-7137   T: 503 275-7137
 
                  F: 503 275-4600   F: 503 275-4600
 
                       
Wachovia Bank,
  $ 40,000,000             301 South College Street   301 South College Street
National
                  Charlotte, NC 28288   Charlotte, NC 28288
Association
                  Attn: Joseph Feheley   Attn: Joseph Feheley
 
                  T: 704 383-8048   T: 704 383-8048
 
                  F: 704 715-0094   F: 704 715-0094
 
                       
Total:
  $ 500,000,000     $ 100,000,000          

45



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
Existing Liens
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(d)
Existing Subsidiary Debt
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$                                           Dated:  
                                        , 200                      

     FOR VALUE RECEIVED, the undersigned, INTUIT INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                             (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date applicable
to such Lender (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of March 22, 2007 among the
Borrower, the Lender and certain other lenders parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, and Citicorp USA, Inc. as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to CUSA, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

            INTUIT INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citicorp USA, Inc., as Agent
 for the Lenders parties
 to the Credit Agreement
 referred to below
 Two Penns Way
 New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
     The undersigned, Intuit Inc., refers to the Credit Agreement, dated as of
March 22, 2007 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, JPMorgan Chase Bank,
N.A., as syndication agent, and Citicorp USA, Inc., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:
          (i) The Business Day of the Proposed Borrowing is
                    , 200  .
          (ii) The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances].
          (iii) The aggregate amount of the Proposed Borrowing is
$                    .
          [(iv) The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is            month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
          (A) the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f)(i) thereof) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and

 



--------------------------------------------------------------------------------



 



          (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,

INTUIT INC.
      By           Title:.             

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Credit Agreement dated as of March 22, 2007 (as
amended or modified from time to time, the “Credit Agreement”) among INTUIT
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined in the
Credit Agreement), JPMorgan Chase Bank, N.A., as syndication agent, and Citicorp
USA, Inc., as agent for the Lenders (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
     The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the [Credit Agreement as of the date
hereof] [the Letter of Credit Facility] equal to the percentage interest
specified on Schedule 1 hereto of [all outstanding rights and obligations under
the Credit Agreement together with participations in Letters of Credit held by
the Assignor on the date hereof] [such Assignor’s Unissued Letter of Credit
Commitment]. After giving effect to such sale and assignment, the Assignee’s
[Revolving Credit Commitment and the amount of the Advances owing to the
Assignee] [Letter of Credit Commitment] will be as set forth on Schedule 1
hereto.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note[, if any,] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Revolving Credit Commitment assumed by the Assignee
pursuant hereto or new Notes payable to the order of the Assignee in an amount
equal to the Revolving Credit Commitment assumed by the Assignee pursuant hereto
and] the Assignor in an amount equal to the Revolving Credit Commitment retained
by the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

 



--------------------------------------------------------------------------------



 



     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Percentage interest assigned:
                          %  
Assignee’s Commitment:
      $                      
Aggregate outstanding principal amount of Advances assigned:
  $                          
Principal amount of Note payable to Assignee:
  $                          
Principal amount of Note payable to Assignor:
  $                          
Effective Date*:                                         , 200  
       

     
 
  [NAME OF ASSIGNOR], as Assignor
 
   
 
  By                                                                      
                  
 
  Title:
 
   
 
  Dated:                                         , 200  
 
   
 
  [NAME OF ASSIGNEE], as Assignee
 
   
 
  By                                                                      
                  
 
  Title:
 
   
 
  Dated:                                         , 200  
 
   
 
  Domestic Lending Office:
 
             [Address]
 
   
 
  Eurodollar Lending Office:
 
             [Address]

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



Accepted [and Approved] ** this
                     day of                                         , 200  
CITICORP USA, INC., as Agent
By                                                                      
                       
           Title:
[Approved this                      day
of                                         , 200  
INTUIT INC.
By                                                                            
                  ] *
          Title:
 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
 to the Credit Agreement described below, and
 to Citicorp USA, Inc., as Agent
Intuit Inc.
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(h)(iv) of
the Credit Agreement, dated as of March 22, 2007 (the “Credit Agreement”), by
and among Intuit Inc., a Delaware corporation (the “Borrower”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as syndication agent (the
“Syndication Agent”), and Citicorp USA, Inc., as administrative agent (the
“Agent”) for said Lenders. Unless otherwise defined herein (including but not
limited to the Exhibits hereto), terms defined in the Credit Agreement are used
herein as therein defined.
          We have acted as counsel for the Borrower in connection with the
negotiation, execution and delivery of the Credit Agreement.
          In rendering this opinion, we have examined such matters of law as we
considered necessary for the purpose of rendering this opinion. As to matters of
fact material to the opinions expressed herein, we have relied solely upon the
representations and warranties as to factual matters contained in, and made by
Borrower pursuant to, the Management Certificate (defined on Exhibit A) and upon
our examination of the documents identified on Exhibit A (collectively,
“Reviewed Documents”). We have not examined, and we express no opinion with
respect to, any documents other than those described on Exhibit A or made any
independent factual investigation. Except as described on Exhibit A, bring-down
certificates, telegrams or telephonic advice of the public officials referred to
on Exhibit A were not obtained as of the date hereof. Except as described on
Exhibit A, we have not caused the search of any record of any governmental
agency or third party.
          In our examination of documents, we have assumed the current accuracy
and completeness of (a) the information obtained from public officials and
records included in the documents identified on Exhibit A and (b) the
representations and warranties made by representatives of Borrower to us,
including, without limitation, those set forth in the Management Certificate. We
have also assumed that all the representations and warranties made by Borrower
in, or pursuant to, the Credit Agreement are true and complete as to factual
matters in all material respects. We have made no attempt to verify the accuracy
of any of such information, representations or warranties or to determine the
existence or non-existence of any factual matters other than those described
above.
          In our examination of documents for purposes of this opinion, we have
assumed, and express no opinion as to, the genuineness of all signatures on
original documents, the authenticity and completeness of all documents submitted
to us as originals, the conformity to originals and completeness of all
documents submitted to us as copies, the lack of any undisclosed termination,
modification, waiver or amendment to any document reviewed by us, the legal
competence and capacity of all persons or entities (other than the Borrower)
executing the same and (except with respect to due authorization of the Credit
Agreement and the Notes by Borrower) the due authorization, execution and
delivery of all documents where due authorization, execution and delivery are
prerequisites to the effectiveness thereof.

 



--------------------------------------------------------------------------------



 



          For the purposes of this opinion, we have also assumed, without
independent investigation, that: (a) the Credit Agreement and the Notes
(together with the related commitment letter) reflect the complete understanding
and agreement of the parties concerning the subject matter thereof; (b) the
Credit Agreement is a legal, valid and binding obligation of the Agent, the
Syndication Agent and the Lenders, enforceable against such parties in
accordance with its terms; and (c) Borrower is not insolvent and by executing
and delivering the Credit Agreement and the Notes will not become insolvent and
has not intended to incur, and will not have believed that it has incurred,
debts beyond its ability to pay them as they mature.
          As used in this opinion, the phrases “to our knowledge,” “we are not
aware,” “known to us” or “to our actual knowledge” or words of similar import
refer only to the current actual knowledge of the attorneys within this firm
representing Borrower in connection with the execution and delivery of the
Credit Agreement and indicate that we have not undertaken any independent
investigation with respect to the statements being qualified by such knowledge
limitation other than our examination of the Reviewed Documents.
          We do not assume any responsibility for the accuracy, completeness or
fairness of any information, including, but not limited to, financial
information, furnished to you by Borrower (or any of its agents or
representatives) concerning the business, assets, operations, financial
condition or affairs of Borrower or any of its Subsidiaries or any other
information furnished to you by Borrower or any of its agents or
representatives.
          Where statements in this opinion are qualified by the term “material,”
or “material adverse effect” those statements involve judgments and opinions as
to the materiality or lack of materiality of certain matters upon the financial
condition or operations of the Borrower and its Subsidiaries taken as a whole,
which judgments and opinions are entirely those of Borrower and its officers,
after having been advised by us as to the legal effect and consequences of such
matters.
          This opinion is subject to, and we render no opinion with respect to,
general limitations and exceptions applicable to all contracts. Without
limitation, this opinion is subject to, and we render no opinion with respect
to, the effect of the following:
     (a) the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, bulk sales, fraudulent conveyance and other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors generally, including, without limitation, the effect of statutory or
other law regarding fraudulent conveyances, preferential transfers and equitable
subordination;
     (b) the effect of general principles of equity, including but not limited
to judicial decisions holding that certain provisions are unenforceable when
their enforcement would violate the implied covenant of good faith and fair
dealing, or would be commercially unreasonable or involve undue delay, whether
or not such principles or decisions have been codified by statute, concepts of
materiality, reasonableness, good faith and fair dealing, unconscionability and
the possible unavailability of specific performance, injunctive relief or other
equitable remedies, regardless of whether considered in a proceeding in equity
or at law;
     (c) the effect of limitations imposed by reason of generally applicable
public policy principles or considerations or limitations imposed by or
resulting from the exercise by any court of its discretion;
     (d) the existence or effect of any implied duty or covenant of good faith
and fair dealing to which Agent or any Lender may have been or may be subject;
     (e) the effect of any applicable law or court decisions that requires a
lender to enforce its remedies in a commercially reasonable manner;
     (f) any federal or state securities laws;

2



--------------------------------------------------------------------------------



 



     (g) the effect of state and federal laws and judicial decisions that
provide, among other things, (i) that oral modifications to a contract or
waivers of contractual provisions may be enforceable, if the modification was
performed, notwithstanding any express provision in the agreement that the
agreement may only be modified or an obligation thereunder waived in writing, or
(ii) that an implied agreement may be created from trade practices or course of
conduct;
     (h) the enforceability of any provision purporting to waive rights to trial
by jury, service of process or objections to the laying of venue or to forum on
the basis of forum non conveniens in connection with any litigation arising out
of or pertaining to the Credit Agreement or the Notes;
     (i) the effect of judicial decisions that may permit the introduction of
extrinsic evidence to modify the terms or the interpretation of the Credit
Agreement or the Notes;
     (j) the effect of equitable principles on the enforceability of any
provisions of the Credit Agreement or the Notes providing that (i) rights or
remedies are not exclusive, (ii) rights or remedies may be exercised without
notice, (iii) every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy, or (iv) the failure to exercise,
or any delay in exercising, rights or remedies available under the Credit
Agreement or the Notes will not operate as a waiver of any such right or remedy;
     (k) applicable statutes and judicial decisions which provide, among other
things, that a court may limit the granting of attorneys’ fees to those
attorneys’ fees which are determined by the court to be reasonable and that
attorneys’ fees may be granted only to a prevailing party and that a contractual
provision for attorneys’ fees is deemed to extend to both parties
(notwithstanding that such provision by its express terms benefits only one
party);
     (l) the effect of equitable principles on the enforceability of any
provision in the Credit Agreement or the Notes that permits or authorizes the
Agent or the Lenders to exercise remedies or impose penalties or an increase in
interest rate for late payment or other default if it is determined that the
default is not material, the remedies or penalties bear no reasonable relation
to the damage suffered by the Agent or the Lenders as a result of the default or
it cannot be demonstrated that the enforcement of the remedies or penalties is
reasonably necessary for the protection of the Agent or the Lenders;
     (m) the enforceability of any provisions in the Credit Agreement or the
Notes releasing or exonerating a party from liability or providing for
indemnification or contribution, to the extent enforcement of such provisions
would be contrary to public policy or indemnify a party against liability for
the party’s own fraud or wrongful or negligent acts or omissions.
     (o) the enforceability of any waiver of the Borrower’s right to assert
counterclaims or other claims or defenses; and
     (p) Section 2.15 of the Credit Agreement insofar as it provides that any
Lender purchasing a participation from another Lender pursuant thereto may
exercise set-off or similar rights with respect to such participation.
          With respect to our opinion expressed in paragraph 1 below that
Borrower is in good standing under the laws of the State of Delaware, we have
relied exclusively on the Delaware Certificate of Good Standing.
          With respect to our opinion in paragraph 2 below, we have relied
solely upon Borrower’s certification in the Management Certificate identifying
those agreements of Borrower that Borrower considers to be material with respect
to the Credit Agreement and the Notes and the transactions contemplated to be
carried out in accordance with and pursuant to the Credit Agreement and copies,
supplied to us by Borrower, of such Material Agreements that are expressly
listed and identified as “Material Agreements” on Exhibit B hereto and in the
Management Certificate. We have not undertaken any independent investigation of
such matters.

3



--------------------------------------------------------------------------------



 



          With respect to our opinion in paragraph 3 below, we note that the
Credit Agreement and/or the Notes may be required to be filed and/or disclosed
in a current report on Form 8-K by Borrower with the Securities and Exchange
Commission.
     We are admitted to practice law in the State of California and in the State
of New York. The opinions expressed herein are limited to the existing internal
laws of the State of California, the existing laws of the State of New York, the
Delaware General Corporation Law as in effect on the date hereof (the “DGCL”),
and the existing federal laws of the United States of America, assuming that
such laws apply to the matters expressed herein. To the extent that any of the
Reviewed Documents (other than the Credit Agreement and the Notes) are governed
by the laws of any jurisdiction other than the States of California or New York,
or the United States federal law as described above, we have assumed with your
permission that those laws are the same as the relevant laws of the State of
California and our opinion relating to those documents is based solely upon the
apparent meaning of the language, without regard to interpretation or
construction that might be indicated by the laws governing those agreements. Our
opinion is limited to such California and New York state and United States
federal statutes, laws, rules or regulations, and provisions of the DGCL, as in
our experience are of general application to transactions of the sort
contemplated by the Credit Agreement.
          With respect to our enforceability opinion in paragraph 4 below, our
opinion is limited to the existing laws of the State of New York. With respect
to the Credit Agreement and the Notes, we have assumed that in a proceeding
outside of New York that the choice of New York state law would be given effect
and would exclusively apply to and govern the Credit Agreement.
          In rendering the opinions below, we are opining only as to the
specific legal issues expressly set forth therein, and no opinion shall be
inferred as to any other matter or matters.
          Based upon and subject to the foregoing, and subject to all of the
assumptions, qualifications, exceptions and limitations contained herein, we are
of the following opinion:
     1. The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.
     2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action on the part of Borrower’s Board of Directors
and, where required, its shareholders, and do not (i) violate the terms of the
Charter or the By-laws, (ii) violate any California State, New York State or
United States federal law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) result in the breach of any Material Agreement.
The Credit Agreement and the Notes have been duly executed and delivered on
behalf of the Borrower.
     3. No authorization, approval or other action by, and no notice to or
filing with, any California State, New York State, or United States federal,
governmental authority or regulatory body, or pursuant to the DGCL to any
governmental authority or regulatory body, is required for the due execution,
delivery and performance, as of the date hereof, by the Borrower of the Credit
Agreement and the Notes.
     4. The Credit Agreement is, and after giving effect to the initial
Borrowing, the Notes will be, legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms.
          In rendering the opinions above, we are opining only as to the
specific legal issues expressly set forth herein, and no opinion shall be
inferred as to other matters. This opinion is intended solely for the use of the
Lenders and the Agent for the purpose of the above transaction, and is not to be
relied upon for any other purpose or by any other person or entity, without our
prior written consent, except that a copy of this opinion may be delivered by
any Lender to any person or entity that is a permitted Assignee of a Lender, and
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinion expressed above as if such

4



--------------------------------------------------------------------------------



 



          person were a Lender, and this opinion were addressed and delivered to
such person, on the date hereof. We assume no obligation to advise you of any
fact, circumstance, event or change in the law or the facts that may hereafter
be brought to our attention whether or not such occurrence would affect or
modify the opinions expressed herein.
Very truly yours,

5



--------------------------------------------------------------------------------



 



EXHIBIT A
REVIEWED DOCUMENTS
     (1) The Credit Agreement.
     (2) The documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.
     (3) The Certificate of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
     (4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).
     (5) A certificate of the Secretary of State of Delaware, dated ___, 2007,
attesting to the continued corporate existence and good standing of the Borrower
in that State (the “Delaware Certificate of Good Standing”).
     (6) A Management Certificate addressed to us, dated of even date herewith
and executed by Borrower (“Management Certificate”).
     (7) A certificate of the Secretary of Borrower, certifying (i) the names
and true signatures of the officers of the Borrower authorized to sign the
Credit Agreement and the Notes and the other documents to be delivered under the
Credit Agreement, and (ii) the attached copies of the resolutions of the Board
of Directors of the Borrower approving the Credit Agreement and the Notes.
     (8) Copies of the agreements, each of which is listed on Exhibit B to this
letter, that have been identified to us by Borrower in the Management
Certificate to be the only material agreements of Borrower to which Borrower is
a party or by which Borrower’s assets are bound that Borrower considers to be
material with respect to the Credit Agreement and the Notes and the transactions
contemplated to be carried out in accordance with and pursuant to the Credit
Agreement (the “Material Agreements”).

6



--------------------------------------------------------------------------------



 



EXHIBIT B
MATERIAL AGREEMENTS

7



--------------------------------------------------------------------------------



 



, 2007
To each of the Lenders parties
    to the Credit Agreement described below, and
    to Citicorp USA, Inc., as Agent
Re: Intuit Inc.
Ladies and Gentlemen:
     I am Vice President, General Counsel and Corporate Secretary of Intuit
Inc., a Delaware corporation (the “Company”). This opinion is furnished to you
pursuant to the Five Year Credit Agreement, dated as of March 22, 2007 (the
“Credit Agreement”), by and among the Company, the Lenders parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as syndication agent, and Citicorp USA,
Inc., as administrative agent (the “Agent”) for said Lenders. Except as
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.
     In order to render this opinion, I have examined such matters and questions
of law as I deem advisable under the circumstances. Please note that I have not
conducted a docket search in any jurisdiction with respect to litigation that
may be pending against the Company.
     As used in this opinion, the phrase “to my knowledge” or words of similar
import, refer only to my current actual knowledge without having conducted any
special investigation other than to engage in discussions with and receive
regular updates from legal services personnel of the Company, including
personnel with oversight of litigation matters and intellectual property matters
and who report directly to me in my capacity as general counsel and an officer
of the Company.
     Where statements in this opinion are qualified by the term “material
adverse effect”, those statements involve factual judgments by the Company as to
the materiality or lack of materiality of certain matters upon the financial
condition and operations of the Company and its Subsidiaries taken as a whole.
     This opinion is limited to the existing internal laws of the State of
California and the existing federal laws of the United States of America,
assuming that such laws apply to the matters expressed herein. I express no
opinion herein with respect to any other laws, rules or regulations. In
rendering the opinions expressed herein, I am opining only as to the specific
legal issues expressly set forth herein, and no opinion shall be inferred as to
any other matter or matters.
     In accordance with Section 95 of the American Law Institute’s Restatement
(Third) of the Law Governing Lawyers (2000), this opinion letter is to be
interpreted in accordance with customary practices of lawyers rendering opinions
to third parties in transactions of the type provided for in the Credit
Agreement.

8



--------------------------------------------------------------------------------



 



     Based upon and subject to the foregoing, to my knowledge, there are no
lawsuits, governmental investigations or arbitration proceedings pending, or
threatened in writing, against the Company or any of its Subsidiaries before any
U.S. federal court or governmental agency, before any Delaware State or
California State court or governmental agency or before any arbitrator that
(i) purport to affect the legality, validity, binding effect or enforceability
of the Credit Agreement or any of the Notes or the consummation of the
transactions provided for therein, or (ii) except as described in the Borrower’s
filings made with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, are likely to have a material
adverse effect upon the financial condition or operations of the Company and its
Subsidiaries taken as a whole.
     This opinion is furnished by me as general counsel for the Company to you
and at the request of the Company. This opinion is intended solely for the use
of the Lenders and the Agent for the purpose of the above transaction, and is
not to be relied upon for any other purpose or by any other person or entity,
without my prior written consent, except that a copy of this opinion may be
delivered by any Lender to any person or entity that is a permitted Assignee of
a Lender, and becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such person may rely on the opinion expressed above as if such
person were a Lender, and this opinion were addressed and delivered to such
person, on the date hereof. I assume no obligation to advise you of any fact,
circumstance, event or change in the law or the facts that may hereafter be
brought to my attention whether or not such occurrence would affect or modify
the opinions expressed herein.

            Very truly yours,

Laura A. Fennell
General Counsel
Intuit Inc.
                       

9